
	

113 HR 5667 IH: Seller Finance Regulation Reduction Act
U.S. House of Representatives
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5667
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2014
			Mr. Williams introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To exempt small mortgage originators from certain licensing requirements and debt-to-income
			 requirements for qualified mortgages.
	
	
		1.Short titleThis Act may be cited as the Seller Finance Regulation Reduction Act.
		2.Exemptions for seller financers
			(a)Loan originator license or registration requirementsSection 1504 of the S.A.F.E. Mortgage Licensing Act of 2008 (12 U.S.C. 5103) is amended by adding
			 at the end the following:
				
					(c)Exception for seller financersThe requirements of this title shall not apply to any person (other than a depository institution)
			 who—
						(1)has less than $25,000,000 in assets; and
						(2)only originates residential mortgage loans that—
							(A)are with respect to property that is owned by such person; and
							(B)are in an amount of $150,000 or less..
			(b)Debt-to-Income ratios under qualified mortgagesSection 129C(b)(2)(A) of the Truth in Lending Act (15 U.S.C. 1639c(b)(2)(A)) is amended by
			 inserting at the end the following flush-left text:
				
					In determining whether a residential mortgage loan is a qualified mortgage, guidelines and
			 regulations issued pursuant to clause (vi) shall not apply to a loan
			 originated by a person (other than a depository institution (as defined
			 under section 3 of the Federal Deposit Insurance Act) or a credit union)
			 who has less than $25,000,000 in assets and where such loan is with
			 respect to property that is owned by such person and such loan is in an
			 amount of $150,000 or less..
			
